FILED
                              NOT FOR PUBLICATION                            MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DONALD WILLIAMS,                                  No. 11-15384

                Plaintiff - Appellant,            D.C. No. 2:09-cv-03067-GGH

  v.
                                                  MEMORANDUM *
M. S. EVANS, Warden; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                   Gregory G. Hollows, Magistrate Judge, Presiding **

                               Submitted May 15, 2012 ***

Before:         CANBY, GRABER, and M. SMITH, Circuit Judges.

       Donald Williams, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
officials violated the Eighth Amendment by failing to provide him with safe

showering facilities. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Williams

failed to raise a genuine dispute of material fact as to whether defendants acted

with deliberate indifference regarding shower safety and the provision of shower

mats. See id. at 1058 (prison officials act with deliberate indifference only if they

know of and disregard an excessive risk to inmate health and safety); id. at 1060

(“Deliberate indifference is a high legal standard.”).

      Williams’ remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    11-15384